Electronically Filed
                                                    Supreme Court
                                                    SCAD-XX-XXXXXXX
                                                    10-NOV-2020
                                                    09:41 AM
                                                    Dkt. 304 ODMR


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                       GARY VICTOR DUBIN,
                           Respondent.


                      ORIGINAL PROCEEDING
   (ODC Case Nos. 16-O-147, 16-O-151, 16-O-213, and 16-O-326)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the November 6, 2020 motion for

reconsideration filed by Respondent Gary Dubin and the exhibits

and declaration accompanying it, alleging this court has

improperly relied upon an ex parte record to impose disbarment

upon him and seeking an order dismissing these disciplinary

proceedings, and the November 8, 2020 appearance and motion for

an extension of Respondent Dubin’s November 9, 2020 effective
disbarment date filed by attorney Keith M. Kiuchi, we reiterate

that the disposition of this matter was based solely and

exclusively upon the record of the four cases from the Office of

Disciplinary Counsel listed in the caption of the disbarment

order, a record which provided ample evidence supporting

Respondent Dubin’s disbarment, and expressly state that no ex

parte communications or exchanges of any variety occurred in the

disposition of this matter.

          We note that this court afforded Respondent Dubin 60

days to complete the closure of his law practice and that neither

Respondent Dubin nor attorney Kiuchi offers compelling evidence

as to why this period of time was insufficient for Respondent

Dubin to inform clients of his disbarment and arrange for the

return of their client files or the transfer of those files to

associate, or other, counsel, pursuant to his duties under Rule

2.16 of the Rules of the Supreme Court of the State of Hawai#i

(RSCH) and to the authorization and duties under Rule 1.16(d) of

the Hawai#i Rules of Professional Conduct (HRPC).

          In addition, attorney Kiuchi’s submission indicates

that a transfer of the law practice from Respondent Dubin to

Kiuchi, pursuant to HRPC Rule 1.17, may have already occurred,

obviating the need for the involvement of this court.

          Therefore,




                                2
          IT IS HEREBY ORDERED that Respondent Dubin’s motion for

reconsideration is denied.

          IT IS FURTHER ORDERED that attorney Kiuchi’s motion for

an extension of the effective date of Respondent Dubin’s

disbarment is denied.   Insofar as the effective date of

Respondent Dubin’s disbarment remains November 9, 2020,

Respondent Dubin is now disbarred from the practice of law and is

bound by the duties and limitations imposed upon him by RSCH Rule

2.16, particularly, in light of attorney Kiuchi’s submission, the

duties imposed by RSCH Rule 2.16(h).   Respondent Dubin may only

assist attorney Kiuchi to the extent that Dubin’s conduct does

not constitute the practice of law. See HRS § 605-14 (2016); RSCH

Rules 2.16 and 2.17(a); HRPC Rule 5.5.

          DATED: Honolulu, Hawai#i, November 10, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 3